Citation Nr: 0823188	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  07-22 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for degenerative arthritis of the left hip.

2.  Entitlement to an initial rating higher than 10 percent 
for degenerative arthritis of the right hip.

3.  Entitlement to an initial rating higher than 10 percent 
for degenerative arthritis (joint disease) of the lumbar 
spine.




ATTORNEY FOR THE BOARD

Shauna M. Boehm, Law Clerk




INTRODUCTION

The veteran had active military service from September 1971 
to November 1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which granted the veteran's claims for service connection for 
degenerative arthritis, i.e., joint disease of his hips and 
low back as residuals of (meaning secondary to) an already 
service-connected right femur fracture.  The RO assigned 
separate 10 percent ratings for these residual disabilities.  
The veteran wants higher initial ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The veteran's left hip disability does not limit his 
flexion to 45 degrees; nor is there X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.

2.  The veteran's right hip disability does not limit his 
flexion to 45 degrees; nor is there X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.

3.  The veteran's low back disability does not present X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
exacerbations.

4.  From May to December 2006, the veteran's low back 
disability caused limitation of forward flexion of his 
thoracolumbar spine to between 30 and 60 degrees.  He did not 
have forward flexion of his thoracolumbar spine limited to 30 
degrees or less or favorable ankylosis of his entire 
thoracolumbar spine.



5.  Prior to May 2006, and since December 2006, the veteran's 
low back disability has not caused limitation of forward 
flexion of his thoracolumbar spine to between 30 and 60 
degrees; or, combined range of motion of his thoracolumbar 
spine to not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for the veteran's left hip disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.71a, Diagnostic Codes (DCs) 5252-5010 (2007).  

2.  The criteria are not met for an initial rating higher 
than 10 percent for the veteran's right hip disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.71a, DCs 5252-5010 (2007).  

3.  From May to December 2006, the criteria are met for a 
higher 20 percent rating, but no greater, for the veteran's 
low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, DCs 5010-5242 (2007).  

4.  Prior to May 2006, and since December 2006, the criteria 
have not been met for a rating higher than 10 percent for the 
low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, DCs 5010-5242 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in May 
2006, the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

It equally deserves mentioning that the RO issued that May 
2006 VCAA notice letter prior to initially adjudicating the 
veteran's claims in February 2007, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).

In a recent precedent decision, Goodwin v. Peake, No. 05-876 
(U.S. Vet. App. May 19, 2008), the issues presented on appeal 
concerned both the adequacy of the VCAA notice that was 
provided as to the effective date element of the appellant's 
PTSD service connection claim, and who bears the burden of 
showing prejudice as to a notice error once an upstream claim 
element has been substantiated.  
        
In affirming the Board's decision, the Court held that the 
text of 38 U.S.C. § 5103(a) discusses notice for claims 
contained within a particular application.  Notice that may 
be adequate as to one set of claims may not be extrapolated 
to satisfy VCAA notice requirements for claims contained in 
another application or not addressed in the notice documents 
under review.  Accordingly, the Court held that the 
evidentiary requirements for each claim under VA 
consideration must be addressed in a notice document 
directed, at least in part, to that claim.  
        


The Court next turned to the question of who bears the burden 
of proof in demonstrating how a VCAA notice error has 
adversely affected the essential fairness of the adjudication 
when the claim submitted has been substantiated, e.g., 
a claim for service connection has been granted and a 
disability rating and effective date have been assigned.  
Consistent with its prior decisions in Dunlap v. Nicholson, 
21 Vet. App. 112 (2007), and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) - which the Court found had not been 
explicitly or implicitly overruled by the intervening 
decision of the U.S. Court of Appeals for the Federal Circuit 
in Sanders v. Nicholson, 487 F.3d 881 (2007), petition for 
cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008) - the Court 
held that where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements.  "[O]nce a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess, 
19 Vet. App. at 490.  Thereafter, once a notice of 
disagreement (NOD) has been filed, the notice requirements of 
38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  As a 
caveat, however, the Court noted that it was reserving for 
future consideration whether a different rule should apply in 
situations, unlike in this case, where the claimant's initial 
service connection application raises an effective date issue 
(or disability rating issue) that requires more specific 
discussion of the evidentiary requirements pertaining to that 
element in the VCAA notice beyond the minimal information 
required by Dingess.  



The Goodwin holding regarding the provision of VCAA notice 
and who, the veteran or VA, bears the responsibility of 
showing prejudice for inadequate notice is applicable to this 
case because the veteran's claims at issue initially arose in 
the context of him trying to establish his underlying 
entitlement to service connection (since granted).  He is 
contesting the initial disability ratings 
assigned, a downstream issue.  In any event, a more recent 
May 2007 letter also informed him of both the downstream 
disability rating and effective date elements of his claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

And as for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), private medical records, and 
VA medical records - including the reports of his VA 
compensation examinations, including the report of his most 
recent December 2006 VA compensation examination assessing 
the severity of his disabilities.  See Caffrey v. Brown, 6 
Vet. App. 377 (1994).  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A. 

It also deserves mentioning that, in response to the December 
2007 SSOC, the veteran indicated he had no other information 
or evidence to submit.  He therefore requested that his 
claims be decided as soon as possible.

Claims for Higher Initial Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  And as already alluded to, if, as 
here, there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based upon the 
facts found.  That is to say, VA may "stage" the rating to 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at others.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As all three disabilities at issue are partly rated based on 
the extent they cause limitation of motion, the Board must 
also consider, in conjunction with the otherwise applicable 
Diagnostic Codes, any additional functional loss the veteran 
may have by virtue of other factors as described in 38 C.F.R. 
§§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  These factors include more or less movement than 
normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the veteran.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

If a veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.

Whether the Veteran is Entitled to an Initial Rating Higher 
than 10 Percent for his Left Hip Disability

The veteran asserts that he is entitled to a higher initial 
rating for his left hip disability, currently evaluated as 
10-percent disabling under 38 C.F.R. § 4.71a, DCs 5252-5010, 
based on the extent the post-traumatic arthritis causes 
limitation of motion.

Under DC 5010, arthritis, if as here due to trauma, is rated 
as degenerative arthritis or osteoarthritis under DC 5003.  
And DC 5003, in turn, indicates the arthritis will be rated 
on the bases of the extent it causes limitation of motion in 
the hip - on flexion under DC 5252.

Under DC 5252, a 10 percent rating is warranted when flexion 
of the thigh is limited to 45 degrees.  A higher 20 percent 
rating is warranted when flexion of the thigh is limited to 
30 degrees.  38 C.F.R. § 4.71a.



Under DC 5251, thigh extension limited to 5 degrees warrants 
a 10 percent rating.  Since, however, the veteran already has 
a 10 percent rating, he must meet the requirements of some 
other DC - including DC 5252 concerning his flexion - 
to receive a rating higher than 10 percent.

In December 2006, the veteran had a VA examination.  The VA 
examiner reviewed the veteran's claims folder.  Upon 
examination, the veteran's left hip ranges of motion were as 
follows:  flexion was 0-120 degrees (normal is 0-125 
degrees); abduction was 0-45 degrees (normal is 0-45 
degrees); adduction was 0-45 (normal is 0-25 degrees); 
extension was 0-125 degrees (normal); internal rotation was 
0-40 degrees (normal is 0-40 degrees); and external rotation 
was 0-50 degrees (normal is 0-60 degrees).  See also 
38 C.F.R. § 4.71, Plate II.

Based upon the results of that VA examination, the veteran's 
limitation of motion is noncompensable, i.e., 0-percent 
disabling.  His left hip flexion is not limited to 45 degrees 
- for even a 10 percent rating, much less to the required 30 
degrees for an even higher 20 percent rating under DC 5252.

Under DC 5003, when limitation of motion is noncompensable, a 
10 percent rating is warranted when there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  A higher 20 percent rating is warranted where 
there is X-ray evidence of the involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.

The veteran is not entitled to a higher 20 percent evaluation 
under DC 5003 because the medical record does not contain 
evidence of him suffering from occasional incapacitating 
exacerbations as a result of the post-traumatic arthritis in 
his left hip.  Indeed, to the contrary, in the report of the 
December 2006 VA examination the VA examiner specifically 
stated the veteran does not have incapacitating episodes of 
arthritis.



In regards to DeLuca, the December 2006 VA examiner 
determined the veteran does not have additional loss of 
motion on repetitive use of his left hip joint due to pain, 
fatigue, weakness or lack of endurance.  See DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  Moreover, DC 5003 indicates 
that when, as here, the veteran has a noncompensable degree 
of limitation of motion, he receives a 10 percent rating, 
nonetheless, which he already has.  So this is a means of 
compensating him for his arthritic pain, etc., even if, as 
here, there was no objective clinical indication of 
additional resulting functional impairment during his VA 
examination.

The Board also cannot stage the veteran's rating because he 
has never met the requirements for a higher 20 percent rating 
at any time since the effective date of his award.  See 
Fenderson, 12 Vet. App. at 125-26.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim, in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).	

Whether the Veteran is Entitled to an Initial Rating Higher 
than 10 Percent for his Right Hip Disability

The veteran also asserts that he is entitled to a higher 
initial rating for his right hip disability, which, like his 
left hip disability, is currently evaluated as 10-percent 
disabling under 38 C.F.R. § 4.71a, DCs 5252-5010, based on 
the extent the 
post-traumatic arthritis causes limitation of motion.

In May 2006, the veteran had a VA examination of his right 
hip.  The VA examiner did not review the veteran's claims 
folder.  The VA examiner noted the veteran had pain in his 
right hip.  Upon examination, his right hip ranges of motion 
were as follows:  flexion was 0-120 degrees, and if 
experiencing pain, flexion is 
0-115 degrees (normal is 0-125 degrees); abduction was 0-45 
degrees (normal is 
0-45 degrees); adduction was 0-45 (normal is 0-25 degrees); 
extension was 0-120 degrees, and if experiencing pain, 0-115 
degrees (normal is 0-30 degrees); 


internal rotation was 0-40 degrees (normal is 0-40 degrees); 
and external rotation was 0-50 degrees (normal is 0-60).  The 
VA examiner also noted the veteran had no additional loss of 
motion on repetitive use of the right hip joint due to pain, 
fatigue, weakness or lack of endurance.  

In December 2006, the veteran had another VA examination.  
The VA examiner reviewed the veteran's claims folder.  The VA 
examiner noted the veteran had no pain in his right hip or 
right leg.  Upon examination, his right hip ranges of motion 
were as follows:  flexion was 0-120 degrees (normal is 0-125 
degrees); abduction was 0-45 degrees (normal is 0-45 
degrees); adduction was 0-45 (normal is 0-25 degrees); 
extension was 0-120 degrees (normal is 0-30 degrees); 
internal rotation was 0-40 degrees (normal is 0-40); and 
external rotation was 
0-50 degrees (normal is 0-60).  The VA examiner also noted 
the veteran had no additional loss of motion on repetitive 
use of the right hip joint due to pain, fatigue, weakness or 
lack of endurance.  

Based upon the results of these VA examinations, the 
veteran's limitation of motion is noncompensable, i.e., 0-
percent disabling.  His right hip flexion is not limited to 
45 degrees - for even a 10 percent rating, much less to the 
required 30 degrees for an even higher 20 percent rating 
under DC 5252.  

And just as explained while adjudicating the claim concerning 
his left hip, under DC 5003, when limitation of motion is 
noncompensable, a 10 percent rating is warranted when there 
is X-ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups.  A higher 20 percent rating 
requires X-ray evidence of the involvement of 2 or more major 
joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.

The veteran is not entitled to a higher 20 percent evaluation 
under DC 5003 because the medical record does not contain 
evidence of him suffering from occasional incapacitating 
exacerbations as a result of the post-traumatic arthritis 
in his right hip.  Indeed, to the contrary, in the report of 
the December 2006 VA examination the VA examiner specifically 
stated the veteran does not suffer from incapacitating 
episodes of arthritis.

And in regards to DeLuca, both the May and December 2006 VA 
examiners determined the veteran does not have additional 
loss of motion on repetitive use of his right hip joint due 
to pain, fatigue, weakness or lack of endurance.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Moreover, 
DC 5003 indicates that when, as here, the veteran has a 
noncompensable degree of limitation of motion, he receives a 
10 percent rating, nonetheless, which he already has.  
So this is a means of compensating him for his arthritic 
pain, etc., even if, as here, there was no objective clinical 
indication of additional resulting functional impairment 
during his VA examinations.

The Board also cannot stage the veteran's rating because he 
has never met the requirements for a higher 20 percent rating 
at any time since the effective date of his award.  See 
Fenderson, 12 Vet. App. at 125-26.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim, in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Whether the Veteran is Entitled to an Initial Rating Higher 
than 10 Percent for his Low Back Disability

As well, the veteran asserts that he is entitled to a higher 
initial rating for his low back disability, also currently 
evaluated as 10-percent disabling under 38 C.F.R. § 4.71a, 
DCs 5010-5242, based on the extent his post-traumatic 
arthritis (i.e., degenerative joint disease) causes resulting 
limitation of motion.  See again DC 5010 referring the rater 
to DC 5003, which, in turn, refers the rater to DC 5242, the 
General Rating Formula for Diseases and Injuries of the 
Spine.



Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  

A 20 percent rating is warranted when there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when there is forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  These 
criteria apply with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  See 
38 C.F.R. § 4.71a, DC 5242, Note 5.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the combined range of motion of the thoracolumbar 
spine refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion for the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 5242, 
Note (2).

On May 8, 2006, the veteran had a VA examination of his lower 
spine.  The VA examiner did not review the veteran's claims 
folder.  However, the VA examiner noted the veteran had pain 
in his back.  His ranges of motion for the lumbar spine were 
as follows:  backward extension was 0-20 degrees (normal is 
0-30 degrees); forward flexion was 0-40 degrees (normal is 0-
90 degrees); and his right and left lateral flexion was 0-25 
degrees (normal is 0-30 degrees).  The VA examiner also noted 
there was no decrease in range of motion with repetitive 
movement.

On December 2, 2006, the veteran had another VA examination.  
This time, the VA examiner reviewed the veteran's claims 
folder for the pertinent medical and other history.  The VA 
examiner noted the veteran had significant pain in his lower 
back.  His ranges of motion for his thoracolumbar spine were 
as follows:  backward extension was 0-20 degrees (normal is 
0-30 degrees); forward flexion 
0-80 degrees (normal is 0-90 degrees); his right and left 
lateral flexion were 
0-20 degrees (normal is 0-30 degrees); and his right and left 
lateral rotation were 
0-20 degrees (normal is 0-30 degrees).  His combined range of 
motion of the thoracolumbar spine was 180 degrees.  The VA 
examiner determined the veteran did not have muscle spasms, 
atrophy, guarding on either the left or right side of the 
spine, reverse lordosis, scoliosis, kyphosis, or ankylosis.  
Additionally, the VA examiner noted the veteran experienced 
pain, but not additional loss of motion after repetitive use 
of the joint.  

This evidence shows the veteran is entitled to a higher 20 
percent from May 8, 2006 (when first examined) to December 1, 
2006 (the day prior to his second exam) because during that 
initial evaluation the forward flexion of his thoracolumbar 
spine was to 40 degrees, so greater than 30 degrees but not 
greater than 60 degrees.  His forward flexion, however, was 
not limited to the 30 degrees or less required for an even 
higher 40 percent rating.  There also were no indications of 
favorable ankylosis of his entire thoracolumbar spine, 
another means of obtaining an even higher 40 percent rating.  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 
(4th ed. 1987)].  Because the veteran maintained some 
measureable range of motion in his thoracolumbar spine, 
albeit not normal range of motion (especially, as mentioned, 
on forward flexion), by definition he did not have ankylosis 
in his low back.  See, too, 38 C.F.R. § 4.71a. DCs 5235-5243, 
Note (5) indicating that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension).

And as for the immediately preceding period prior to May 8, 
2006 (dating back to the October 24, 2005 effective date of 
his award), and for the ensuing period since his second VA 
examination on December 2, 2006, the veteran was not and has 
not been entitled to a rating higher than 10 percent.  The 
December 2006 VA examiner indicated the forward flexion of 
the veteran's thoracolumbar spine was no longer limited to 
between 30 and 60 degrees (required for a 20 percent rating), 
much less limited to 30 degrees or less (required for an even 
higher 40 percent rating).  Instead, forward flexion was 0-80 
degrees, so 10-percent disabling under the General Rating 
Formula.  Additionally, the VA examiner indicated the veteran 
did not have favorable ankylosis of his entire thoracolumbar 
spine.  As well, at the December 2006 VA examination, his 
combined range of motion of the thoracolumbar spine was 
greater than 120 degrees (it was 180 degrees), and the 
VA examiner also determined the veteran did not have muscle 
spasms, atrophy, guarding on either the left or right side of 
the spine, reverse lordosis, scoliosis, or kyphosis.  

Under DC 5003, when limitation of motion is noncompensable, a 
10 percent rating is warranted when there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  A higher 20 percent rating requires X-ray 
evidence of the involvement of 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DC 5003.  Under DC 5242, 
the veteran's limitation of motion due to his low back 
disability is compensable (i.e., 10-percent disabling), as 
opposed to noncompensable, and therefore this second portion 
of DC 5003 is inapplicable.  In any event, he has not 
experienced the required incapacitating exacerbations.  See 
38 C.F.R. § 4.71a, DC 5243 for intervertebral disc syndrome 
(IVDS), Note (1), indicating that an incapacitating episode 
is a period of acute signs and symptoms due to IVDS requiring 
bed rest prescribed by a physician or treatment by a 
physician.

The veteran was diagnosed with degeneration of lumbar or 
lumbosacral intervertebral disc by his private physician in 
June 2001.  



Under DC 5243, IVDS (preoperatively or postoperatively) is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating IVDS Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25 (the combined ratings 
table).

According to the Formula for Rating IVDS Based on 
Incapacitating Episodes, a 10 percent rating requires 
evidence of incapacitating episodes having a total duration 
of at least 1 week but less than 2 weeks during the past 12 
months.  A higher 20 percent rating requires evidence of 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  38 
C.F.R. § 4.71a, DC 5243.  

Here, however, there is no evidence of record indicating the 
veteran has ever had an incapacitating episode due to his low 
back disability, certainly not the required duration to 
receive a rating higher than 10 percent at any point during 
the relevant times at issue.  He also does not have any 
objective clinical indications of any associated neurological 
abnormalities - including, but not limited to, bowel or 
bladder impairment, which, according to Note (1) in the 
General Rating Formula, could be separately rated under the 
appropriate DC.

Moreover, in regards to DeLuca, both VA examiners determined 
the veteran did not have additional loss of motion on 
repetitive use of the joint due to pain, fatigue, weakness or 
lack of endurance.  Therefore, additional compensation based 
on additional loss of motion does not need to be considered.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

For these reasons and bases, and resolving all reasonable 
doubt in his favor, the veteran's low back disability rating 
must be increased from 10 to 20 percent from May 8, 2006 to 
December 1, 2006, because he met the requirements for this 
higher rating during this intervening period.  38 C.F.R. 
§§ 4.3, 4.7.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  He is receiving what amounts to be a "staged" 
rating during this intervening period.  Fenderson, 12 Vet. 
App. 125-26.

However, the preponderance of the evidence is against the 
veteran's claim for a rating higher than 10 percent either 
prior to May 8, 2006, or since December 2, 2006, in turn 
meaning there is no reasonable doubt to resolve in his favor 
and his claim - at least to this extent, must be denied.  
See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

The Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

The claim for an initial rating higher than 10 percent for 
the left hip disability is denied.

The claim for an initial rating higher than 10 percent for 
the right hip disability is denied.

However, a higher 20 percent rating is granted for the low 
back disability from May 8, 2006 to December 1, 2006.

The claim for an initial disability rating higher than 10 
percent for the low back disability, for the periods prior to 
May 8, 2006 and since December 2, 2006, is denied.




____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


